Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on April 26, 2022 and amendment after Final rejection on April 26, 2022 have been entered.  Claims 2-3 were canceled and claims 1, 5-6, 8 and 13 were amended.  Claims 1, 4, 6-7 and 9 are allowed.

Election/Restrictions
Claims 1, 4 and 6-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 9, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 5, 8 and 11-15 directed to non-elected inventions have NOT been rejoined and are canceled via Examiners amendment.  Claim 10 is canceled due to potential enablement issues.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Invention 3 as set forth in the Office action mailed on 7/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on July 30, 2021, is hereby withdrawn.  

Examiner’s Comments

The rejection of claims 1, 4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment of the claims filed April 26, 2022. 


The rejection of claim(s) 1, 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Masignani (US20050020813 A1) is withdrawn in view of amendment of the claims filed April 26, 2022.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Lopinski on May 25, 2022.
The Application has been amended as follows:

(Currently amended) An isolated polypeptide consisting of the sequence selected from the group consisting of TLAFLIFNI (SEQ ID NO:1), TMAFLIFNI (SEQ ID NO:2), TMAFLIFNL (SEQ ID NO:5) AND TMAFLIFNV (SEQ ID NO:6).

5 (Canceled).
8. (Canceled).

9. (Currently Amended) A method of treating non-small cell lung cancer associated with a mutation in GLRA2 gene in a HLA-A0201 positive subject in need thereof, the method comprises: administering to the subject a therapeutically effective amount of the vaccine of claim 6.

Claims 10-15 are Canceled.
	
Claims 4, 6-7 are allowed as filed in the amendment of the claims filed April 26, 2022.  



                Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There is no art that teaches, suggests or provides motivation to a make and use a peptide consisting of SEQ ID Nos:1-2, 5 or 6.  The closest prior art made of record are variants of SEQ ID NO:1 having 77.7% sequence identity to SEQ ID NO:1 (see Masignani, US20050020813, cited previously).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1, 4, 6-7 and 9 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654